COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-10-00307-CR


WILLIAM F. LEE                                                      APPELLANT

                                           V.

THE STATE OF TEXAS                                                       STATE


                                      ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1
                                      ----------

      Appellant William F. Lee appeals his conviction and fifteen-year sentence

for burglary of a habitation. We affirm.

      A grand jury indicted appellant for burglary of a habitation, which is a

second-degree felony;2 the indictment contained a repeat offender notice alleging

that appellant had been previously convicted of another felony. Appellant

      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 30.02(a), (c)(2) (Vernon 2003).
received appointed counsel.      His counsel filed several motions, including a

motion for a competency examination on the grounds that appellant had ―flawed

reasoning‖ and that his counsel wanted to ―rule out retardation issues.‖ The trial

court ordered an examination, and a licensed psychologist conducted the

examination and wrote a report that detailed appellant’s troubling childhood and

adolescence, his dissatisfaction with his trial counsel, his ―generally logical

thought processes with no evidence of psychosis,‖ and the psychologist’s opinion

that appellant was competent to stand trial.3

      Appellant eventually entered an open guilty plea, and he pled true to the

repeat offender notice.4   He received written admonishments about his plea,

waived constitutional and statutory rights (which included waiving preparation of

a presentence investigation report), and entered a judicial confession.       After

hearing evidence and arguments from both sides regarding punishment, the trial

court sentenced appellant to fifteen years’ confinement.5 Appellant filed notice of

this appeal.



      3
      Appellant did not object to his competency to stand trial after the
psychologist filed his report.
      4
       The trial court ensured that appellant understood the charge against him
and the effect of his guilty plea.
      5
        The State called witnesses to discuss appellant’s burglary, in which he
went into an apartment to steal a television, a computer tower, and other items.
In an attempt to mitigate punishment, appellant called family members who
testified about his difficult personal background.


                                         2
      Appellant’s appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief.

386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). We gave appellant an

opportunity to respond to his counsel’s Anders brief, but he has not done so, and

the State has also not filed a brief.

      Once an appointed attorney files a motion to withdraw on the ground that

the appeal is frivolous and fulfills the requirements of Anders, we must

independently examine the record. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—

Fort Worth 1995, no pet.). Only then may we grant counsel’s motion to withdraw.

See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988). Because

appellant entered an open guilty plea, our independent review for potential error

is limited to jurisdictional defects, the voluntariness of his plea, error that is not

independent of and supports the judgment of guilt, and error occurring after entry

of the plea. See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003);

Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000); Anderson v.

State, 985 S.W.2d 195, 196–97 (Tex. App.—Fort Worth 1998, pet. ref’d).

      We have carefully reviewed the record and counsel’s Anders brief.

We agree with counsel that this appeal is wholly frivolous and without merit; we

find nothing in the record that might arguably support the appeal. See Bledsoe v.


                                          3
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 27, 2011




                                        4